                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THE DISTANCE LEARNING COMPANY,
                                   7                                                      Case No. 4:19-cv-03801-KAW
                                                       Plaintiff,
                                   8                                                      ORDER TERMINATING MOTION TO
                                                 v.                                       DISMISS
                                   9
                                         DERICK GENE MAYNARD, et al.,                     Re: Dkt. No. 37
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 23, 2019, Defendants filed a motion to dismiss Plaintiff’s initial complaint.

                                  14   (Dkt. No. 37.) On January 6, 2020, Plaintiff filed an amended complaint. (Dkt. No. 39.)

                                  15          Under Rule 15(a)(1)(B), a party may amend its pleading once as a matter of course within

                                  16   21 days of being served with a motion under Rule 12(b). The amended complaint was filed fewer

                                  17   than 21 days after service of the 12(b)(6) motion. Accordingly, the Court terminates the pending

                                  18   motion to dismiss, as the operative complaint is now the amended complaint.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 7, 2020

                                  21                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  22
                                                                                      United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
